DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
Response to Amendment
In response to the office action from 10/26/2021, the applicant has submitted an RCE, filed 1/26/2021, amending claims 1, 8, cancelling claims 2-3, 9-10, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered and since the latest amendments have overcome all 101 and prior art rejections, therefore they were determined persuasive. Therefore claims 1, 4-8, 11-14 are allowable over prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
USING  MACHINE LEARNING ON SYNONYMS OF ABBREVIATION EXPANSIONS” so as to be more descriptive of the invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph V. Gamberdell on 3/23/2021.

Amend claims 1 and 8:

As Per Claim 1:

1. (Currently amended) A system for context-based abbreviation disambiguation,_-the system comprising:
-    an ontological databank represented into a multi-dimensional space, wherein the multidimensional space embeds one or more set of words comprised in the 

-    a synonym databank, wherein the synonym databank comprises semantic relations between a plurality of words used interchangeably;

-    a glossary databank, wherein the glossary databank comprises a list of words or phrases relating to a domain and a list of plurality of potential expansions for a plurality of abbreviations;

and

-    a server arrangement communicably coupled to the ontological databank, the synonym databank and the glossary databank, wherein the server arrangement is configured to:

-    obtain a text comprising at least one abbreviation and a plurality of concept phrases, wherein the plurality of concept phrases contained in the text conveys a description relating to the domain associated with the text;



-obtain, using the glossary databank, a plurality of potential expansions for the target abbreviation;

determine coordinates of  synonyms of each of the plurality of potential expansions for the target abbreviation, each of the plurality of concept phrases and concepts relating to each of the plurality of potential expansions, in the multi-dimensional space using the ontological databank;

calculate a synonym match score for each of the plurality of potential expansions for the target abbreviation based on a proximity match of the coordinates of synonyms of a given potential expansion with the coordinates of the plurality of concept phrases in the multi-dimensional space, wherein the synonyms of each of the plurality of potential expansions for the target abbreviation are extracted from the synonym databank;

calculate a concept match score, upon obtaining synonym match scores, for each of the plurality of potential expansion for the target abbreviation, lying in a 

calculate a context match score, upon obtaining concept match scores for each of the plurality of potential expansions for the target abbreviation, lying in a 

determine one of the plurality of potential expansions for the target abbreviation as a valid expansion of the target abbreviation based on the calculated context match score, wherein the system employs machine learning algorithm to determine the valid expansion for the target abbreviation from the plurality of potential expansions.

As Per Claim 8:

8.    (Currently Amended) A method of context-based abbreviation disambiguation, wherein the method is implemented via a system comprising a server 

obtaining a text comprising at least one abbreviation and a plurality of concept phrases, wherein the plurality of concept phrases contained in the text conveys a description relating to the domain associated with the text:

extracting a target abbreviation from the at least one abbreviation in the text;

obtaining, using the glossary databank, a plurality of potential expansions for the target abbreviation;

determining coordinates of synonyms of each of the plurality of potential expansions for the target abbreviation, each of the plurality of concept phrases and 

calculating a synonym match score for each of the plurality of potential expansions for the target abbreviation based on a proximity match of the coordinates of synonyms of a given potential expansion with the coordinates of the plurality of concept phrases in the multi-dimensional space, wherein the synonyms of each of the plurality of potential expansions for the target abbreviation are extracted from the synonym databank;

calculating a concept match score, upon obtaining synonym match scores, for each of the plurality of potential expansion for the target abbreviation, lying in a 

calculating a context match score, upon obtaining concept match scores for each of the plurality of potential expansions for the target abbreviation, lying in a 

determining one of the plurality of potential expansions for the target abbreviation as a valid expansion of the target abbreviation based on the calculated context match score, wherein the system employs machine learning algorithm to determine the valid expansion for the target abbreviation from the plurality of potential expansions.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1 and 8 recite a system and method tailored to abbreviation disambiguation using machine learning. 
The method begins by using an “ontological database” (specification ¶ 0070 lines 3+: “may be a domain specific databank”, e.g. “biomedical”) in a “multi-dimensional” “space” (a “tree structure”, ¶ 0076), “synonym databank” (specification ¶ 0082 “databank comprising semantic relations between plurality of words that” “may be” 
Its input is a “text” comprising “at least one abbreviation” (specification ¶ 0094 lines 4+: “identify”  by e.g. “capital letters” “terminat[ing] with a period”), and “concept phrases” (specification ¶ 0092 last 3 lines: “keywords” “set of sentences” or “phrases”). It then “extracts” a “target abbreviation” and determines its “potential expansion”.
For example, if you encounter “MS” while reading a “text”, it determines whether it corresponds to “Manuscript” or “Multiple Sclerosis” (spec. ¶ 0098). In so doing, it utilizes a “synonym match score”, a “concept match score” and a “context match score” in sequence. The “synonym match score” according to spec ¶ 0103 “refers to a weight” “based on a similarity between the synonyms” associated with each “expansion” and “concept phrases” (e.g. ‘”keywords” in the original “text”, spec. ¶ 0092). The “concept match score” “refers to weight” “based on similarity between” “concepts” “associated with a potential expansion” and the “concept phrases” (spec. ¶ 0116). 
The “synonym” and “concept” “match scores” are determined by determining a “proximity” calculation involving “coordinates” of the “synonym” or “concept” of a given “potential expansion” with the “coordinates” of “concept phrases” of the “text”. The “coordinates” are defined as a “set of numbers in Euclidian cartesian coordinates” (spec ¶ 0102). Using “synonym” and “concept” “match scores”, “context match score” is 
The prior art of record Boguraev et al. (US 2012/0084076) does teach using an “abbreviation expansion dictionary” (an ontological databank, ¶ 0026). For a given abbreviation, e.g., “CIA”, it does provide two expansions “Central Intelligence Agency” as well as “Culinary Institution of America” (¶ 0036), where it is taught that “Each expansion” (for an expansion) “may have an associated score” (a context match score determined) “that is used to measure the strength of the match” “that the item retrieved matches the query”. Indeed according to ¶ 0022 sentence 2: “matching the specific context” (using a contextual embedding) “of a curated pseudo Document, a hit list of possible expansions” “that have an associated” “score may be returned”. Finally according to ¶ 0036 last sentence “The search engine” “compute such scores” (using the context score) “return the results together with the” “candidate expansions”, which implies that one can see a match with the highest score (i.e. a target expansion).
Boguraev et al. though does not use any synonyms to aid in its determination of potential expansions. It is also silent on how a “match” is obtained between an expansion and an abbreviation.
RAJPATHAK et al. (US 2017/0213222) do teach using a “domain ontology” (ontological databank) which has “stor[ed]” thereon “critical concepts” “and relations between these concepts” “and look-up tables” “for use in determining syntactic 
Liao (US Patent 8,316,007) does teach obtaining “acronym and synonym pairs”, from which it uses two criteria to decide the appropriate “synonym” (target expansion) for an “acronym” (abbreviation). For example according to Col. 4 lines 27-28, “RAC” is predicted first to correspond to “Real Application Cluster”, while in Col. 4 lines 44-45 it is 
Further search did not produce any prior art teaching these phenomena, and thus these claims became allowable. Claims 4-7 (dependent on claim 1), and 11-14 (dependent on claim 8) further limit their allowed parent claims scopes and are thus allowable under similar rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Art Unit 2657
March 20th 2021.